DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lan (U.S. Patent 9,847,004) in view of Dhullipala (U.S. Patent 10,515,535).
Regarding claim 1, Lan discloses a vehicle control system that controls operation of a vehicle having a notification function (see least the abstract & Figure 1, item 100 & col. 4, line 34 – col. 5, line 21, note the various functions controlled), the vehicle control system comprising: 
a vehicle peripheral condition recognizing unit that recognizes a condition around the vehicle (see at least Figures 1 and 12, items 121 and 1201 & col. 8, lines 28-56, note the controller additionally determines whether or not the driver has left the car via the communication link (121) and the driver’s fob/smartphone); 

a door open/close detection unit that detects an open/close state of a door of the vehicle (see at least Figure 1, item 127 & col. 7, lines 32-37); and 
an alarm control unit (see at least Figure 1, item 101) that performs alarm processing on at least one of inside the vehicle and outside the vehicle by using the notification function (see at least Figure 1, items 117 and 119) according to a detection result of a vehicle on/off detection unit (see at least Figure 1, item 113 & col. 6, lines 18-30) in a predetermined condition where a condition where a first user who has been in the vehicle leaves the vehicle is recognized by the vehicle peripheral condition recognizing unit (see at least Figures 1 and 12, items 121 and 1201 & col. 8, lines 28-55) and where a condition where a second user is present in the vehicle is recognized by the in-vehicle condition recognizing unit (see at least Figures 1 and 12, items 111 and 709 & col. 6, lines 56-58).
However, Lan does not specifically disclose according to a detection result of the door open/close detection unit.
It is known to perform alarm processing in different ways.  For example, Dhullipala teaches a system that performs alarm processing according to a detection result of a door open/close detection unit (see at least the abstract, note the ingress and egress events & col. 2, lines 7-14 & col. 11, lines 6-11 & col. 11, lines 47-57).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Dhullipala into Lan.  This provides another way to determine whether or not the driver intends to leave their vehicle that can be used in place of, or in addition to, Lan’s means while providing predictable results.

a vehicle peripheral condition recognition step of recognizing a condition around the vehicle by a vehicle peripheral condition recognizing unit (see at least Figures 1 and 12, items 121 and 1201 & col. 8, lines 28-56, note the controller additionally determines whether or not the driver has left the car via the communication link (121) and the driver’s fob/smartphone); 
an in-vehicle condition recognition step of recognizing a condition inside the vehicle by an in-vehicle condition recognizing unit (see at least Figures 1 and 12, items 111 and 709 & col. 5, lines 22-49); 
a door open/close detection step of detecting an open/close state of a door of the vehicle by a door open/close detection unit (see at least Figure 1, item 127 & col. 7, lines 32-37); and 
an alarm control step of performing alarm processing (see at least Figure 1, item 101) on at least one of inside the vehicle and outside the vehicle by using the notification function (see at least Figure 1, items 117 and 119) according to a detection result of a vehicle on/off detection unit step (see at least Figure 1, item 113 & col. 6, lines 18-30) in a predetermined condition where a condition where a first user who has been in the vehicle leaves the vehicle is recognized in the vehicle peripheral condition recognition step (see at least Figures 1 and 12, items 121 and 1201 & col. 8, lines 28-55) and where a condition where a second user is present in the vehicle is recognized in the in-vehicle condition recognition step (see at least Figures 1 and 12, items 111 and 709 & col. 6, lines 56-58).
the door open/close detection step.
It is known to perform alarm processing in different ways.  For example, Dhullipala teaches a system that performs alarm processing according to a detection result of a door open/close detection step (see at least the abstract, note the ingress and egress events & col. 2, lines 7-14 & col. 11, lines 6-11 & col. 11, lines 47-57).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Dhullipala into Lan.  This provides another way to determine whether or not the driver intends to leave their vehicle that can be used in place of, or in addition to, Lan’s means while providing predictable results.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lan (U.S. Patent 9,847,004) in view of Dhullipala (U.S. Patent 10,515,535) as applied to claim 1 above, and in further view of Stark (U.S. Pub 2014/0300461).
Regarding claim 2, Lan in view of Dhullipala do not specifically teach wherein the in-vehicle condition recognizing unit has a getting-off intention recognizing part that recognizes a getting-off intention of the second user in the vehicle, and in the predetermined condition, when an open state of the door is detected by the door open/close detection unit and when the getting-off intention of the second user is recognized by the getting-off intention recognizing part, the alarm control unit performs first alarm processing including an alarm directed to the second user.
It is known to provide various vehicle notifications.  For example, Stark teaches a system wherein an in-vehicle condition recognizing unit has a getting-off intention recognizing part that recognizes a getting-off intention of a second user in a vehicle, and in a predetermined condition, when an open state of a door is detected by a door open/close detection unit and when the getting-off intention of the second user is recognized by the getting-off intention recognizing part, the alarm control unit performs first alarm processing including an alarm directed to the second user (see at least the abstract, note the touch sensor detect door opening & [0028-0029] note detection of the child reaching for the door handle triggers the touch sensor at the door which detects the door opening which causes an alarm to be generated & [0026]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Stark into Lan in view of Dhullipala.  This provides the ability to generate an alert if a child is trying to leave the vehicle.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lan (U.S. Patent 9,847,004) in view of Dhullipala (U.S. Patent 10,515,535) as applied to claim 1 above, and in further view of Ohmura (U.S. Pub 2006/0103529).
Regarding claim 3, Lan in view of Dhullipala do not specifically teach wherein the in-vehicle condition recognizing unit has a locking state detection part that detects locking/unlocking of the door, and in the predetermined condition, when a close state of the door is detected by the door open/close detection unit and when a locking state of the door is detected by the locking state detection part, the alarm control unit performs second alarm processing including an alarm directed to the first user.
It is known for a vehicle to provide various alarms.  For example, Ohmura teaches a system wherein the in-vehicle condition recognizing unit has a locking state detection part that detects locking/unlocking of the door, and in the predetermined condition, when a close state of the door is detected by the door open/close detection unit and when a locking state of the door is detected by the locking state detection part, the alarm control unit performs second alarm processing including an alarm directed to the first user (see at least [0066] & [0054] & [0094]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Ohmura into Lan in view of Dhullipala.  This provides the ability to notify the user their vehicle has been broken into.

Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lan (U.S. Patent 9,847,004) in view of Dhullipala (U.S. Patent 10,515,535) and Ohmura (U.S. Pub 2006/0103529) as applied to claim 3 above, and in further view of Das (U.S. Pub 2006/0103529).
Regarding claim 4, Lan in view of Dhullipala and Ohmura do not specifically teach wherein in the predetermined condition, when the close state of the door is detected by the door open/close detection unit and when the locking state detection part detects that the door is changed from the locking state to an unlocking state, the alarm control unit performs third alarm processing including the alarm directed to the second user.
It is known for a vehicle to provide various alarms.  For example, Das teaches a system wherein in the predetermined condition, when the close state of the door is detected by the door open/close detection unit and when the locking state detection part detects that the door is changed from the locking state to an unlocking state, the alarm control unit performs third alarm processing including the alarm directed to the second user (see at least [0008] & [0035-0036] & [0023-0024]).

Regarding claim 5, Lan in view of Dhullipala, Ohmura and Das, as addressed above, teach wherein the third alarm processing includes processing of guiding, to the second user, a getting-off position set based on at least a recognition result of the vehicle peripheral condition recognizing unit (see at least [0023-0024] of Das, note "Attention: Uneven ground", "Curbstone edge", "Puddle").
Regarding claim 7, Lan in view of Dhullipala, Ohmura and Das, as addressed above, teach a communication part that communicable with a portable terminal of the second user, wherein the second alarm processing or the third alarm processing includes processing of transmitting alarm information to the portable terminal of the second user by the communication part (see at least [0066] of Ohmura & [0054] of Ohmura & [0094] of Ohmura).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lan (U.S. Patent 9,847,004) in view of Dhullipala (U.S. Patent 10,515,535) as applied to claim 1 above, and in further view of Nagata (U.S. Patent 10,850,709).
Regarding claim 6, Lan in view of Dhullipala do not specifically teach a door control unit that controls an operating component associated with the door, wherein in the predetermined condition, when an approach of an alarm target object is detected by the vehicle peripheral condition recognizing unit, the alarm control unit performs fourth alarm processing corresponding to the approach, and the door control unit controls the door to at least one of a close state and a locking state.
It is known for a vehicle to perform various actions.  For example, Nagata teaches a vehicle with a door control unit that controls an operating component associated with the door, wherein in the predetermined condition, when an approach of an alarm target object is detected by the vehicle peripheral condition recognizing unit, the alarm control unit performs fourth alarm processing corresponding to the approach, and the door control unit controls the door to at least one of a close state and a locking state (see at least col. 12, line 51 – col. 13, line 6).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Nagata into Lan in view of Dhullipala.  This provides the ability to protect the occupants of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN WILSON/Primary Examiner, Art Unit 2687